Citation Nr: 1516066	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-11 955	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for a dysthymic disorder.

2.  Entitlement to service connection for a sleep disorder, to include as secondary to the Veteran's service-connected dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1980 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran's notice of disagreement (NOD) with the May 2011 rating decision indicated his desire to appeal the assignment of noncompensable ratings granted for bilateral plantar fasciitis.  In February 2013, the RO in New Orleans, Louisiana, issued a statement of the case (SOC) in which it affirmed the noncompensable ratings for bilateral plantar fasciitis.  In his April 2013 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran did not address those ratings.  Therefore, the issue of entitlement to initial compensable ratings for bilateral plantar fasciitis is not before the Board.  38 C.F.R. §§ 20.200, 20.202 (2014).

By a January 2012 RO rating decision, the Veteran was awarded service connection for irritable bowel syndrome (IBS) with a noncompensable rating.  In his April 2013 VA Form 9, the Veteran expressed his desire to continue pursuing this claim, despite it having been granted.  However, the question of whether a higher rating is warranted has not been developed for the Board's review.  The question is referred to the agency of original jurisdiction (AOJ) for action as deemed appropriate.


REMAND

With regard to the Veteran's claim for an initial compensable rating for dysthymic disorder, disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's dysthymic disorder, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and of the appropriateness of staged ratings is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In a rating claim, when the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  Particularly, when a claimant asserts that the severity of a disability has increased since the most recent VA examination, another examination is required.  VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Here, the Board notes that the Veteran was afforded a VA examination in December 2010 in connection with his claim of service connection for a dysthymic disorder.  In the resulting report, the VA examiner noted that the Veteran had reduced reliability due to symptomatology such as limited interaction and limited activity.  The Veteran had a dysphoric mood, constricted affect, sleep impairment, and fair impulse control, although he was reported to be competent to manage his daily affairs, with intact orientation, and no inappropriate behavior, delusions, or suicidal or homicidal ideations.  He was assigned a Global Assessment of Functioning (GAF) score of 50.  

In his substantive appeal, the Veteran asserts that his symptoms have worsened, to include alienation from social and interpersonal interactions, inability to concentrate at work, increasing impatience with himself and others, increased sleep impairment, severe anxiety, panic attacks, disturbances of motivation, gastrointestinal upset, and suicidal thoughts.  Thus, because the Veteran asserts that his dysthymic disorder has worsened since the date of his previous VA examination, and in consideration of the fact that it has been over four years since the earlier examination, the Board finds that a remand is necessary so that a VA examination may be conducted to assess the present state of the Veteran's dysthymic disorder.

Additionally, VA's duty to assist requires it to make reasonable efforts to secure relevant records not in the custody of a Federal agency, including private healthcare providers, that the claimant has adequately identified and authorized VA to obtain.  38 C.F.R. § 3.159(c)(1) (2014).  In his VA Form 9, the Veteran gave the names, location, and period of treatment for two medical professionals who have provided treatment for the Veteran's dysthymic disorder since separating from service.  Specifically, Dr. B.J. of Escondido, California, treated the Veteran in July 2011, and Dr. M.B., a clinical psychologist in Honolulu, Hawaii, treated the Veteran in 2013. These records have not been associated with the claims file.  As such, upon remand, the AOJ should make reasonable efforts to obtain any outstanding private treatment records in connection with the Veteran's dysthymic disorder since separation from active service in June 2010.  

Concerning the Veteran's claim for service connection for a sleep disorder, VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurring symptoms of disability; (B) establishes that the Veteran suffered and event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or illness in service or with another service connected disability.  38 C.F.R. § 3.159(c)(4)(i).

The first element only requires consideration of whether there is evidence of a current disability or persistent or recurrent symptoms thereof and an assessment that the evidence is competent.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Lay testimony is competent to establish the presence of observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Assessment of whether the evidence establishes the Veteran suffered an event, injury or disease in service is a "classic factual assessment, involving the weighing of facts." McLendon, 20 Vet. App. at 82.  An indication that the claimed disability "may be associated" with service is a "low threshold" standard.  Credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy this threshold.  Id. at 83.

Here, the Veteran contends that his chronic sleep disturbance is related to service.  The Board finds that recurrent sleep disturbances are capable of lay observation and therefore the first criterion has been met.  Concerning the second criterion, the Board notes that the Veteran's service treatment records contain multiple notations of complaints of chronic insomnia.  Further, on at least one occasion in September 2003, the Veteran was treated for insomnia and anxiety, and prescribed medication for that disorder.  The Veteran also contends that his sleep disturbances are secondary to his dysthymic disorder.  As that disability is documented and service connected, the Board finds that the second criterion is met.  Finally, the Board notes that the Veteran's report of continuity of symptoms throughout and after service is sufficient to satisfy the low threshold of whether his present complaint "may be associated" with service.  As such, the Board finds that the duty to provide a medical examination has been triggered in this case.  

The Board also notes that, in his VA Form 9, the Veteran indicated that he continues to seek treatment for his sleep disorder.  A review of the claims file does not reveal any such records.  Thus, the Board finds that a remand is necessary to identify and obtain any outstanding private medical treatment records related to that claim.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any outstanding private medical treatment records related to his dysthymic disorder and claimed sleep disorder, to include any psychological care since 2010.  The AOJ should request that the Veteran submit or authorize VA to obtain all outstanding private medical records.  Once authorization has been obtained, the AOJ should take appropriate steps to secure copies of any identified and outstanding medical records for which the Veteran has furnished the necessary authorization.  If the AOJ is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.  

2. Upon receipt of any and all additional medical records, schedule the Veteran for a VA examination to assess the current severity of his service-connected dysthymic disorder.  The entire claims file, to include physical and electronic documents must be made available to the examiner.  

The examiner should review the treatment records associated with the file since December 2010 and provide an assessment of how the Veteran's present dysthymic disorder symptoms have affected his occupational and social functioning since that time.  The examiner should make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of any dysthymic disorder symptoms and assigning a GAF score in accordance with DSM-IV.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

3. Thereafter, schedule the Veteran for a VA examination in connection with his claim of service connection for sleep disturbance.  The entire claims file, to include physical and electronic documents must be made available to the examiner.  

The VA examiner should conduct a thorough evaluation to include an examination and review of the entire record pertaining to the Veteran's history of sleep disturbance.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Thereafter, the examiner should provide an opinion as to whether the Veteran has a present diagnosis of a sleep disorder.  If the examiner gives a diagnosis of a sleep disorder, he or she should then provide the following opinions:

Whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's sleep disorder is etiologically related to an illness reported in service, to include the Veteran's reported history of symptoms, and the complaints of and treatment for insomnia, as recorded in his service treatment records.

Whether it is at least as likely as not that (i.e., 50 percent probability or greater) that the Veteran's sleep disorder has been caused or made worse by his service-connected dysthymia.  If the examiner determines that the sleep disorder is merely a symptom of the dysthymia, and not an independently identifiable disorder, this should be specifically noted and explained.

The examiner must provide a reasoned medical explanation for accepting or rejecting the Veteran's contentions that his sleep disturbances are related to active service, or the result of his service-connected dysthymia.  Any opinion given should be supported by citation to medical treatise evidence or known medical principles.  

4. After completing the requested actions, the AOJ should undertake any additional development deemed warranted.  Thereafter, the AOJ should re-adjudicate the claim in light of all pertinent evidence and legal authority.  If a benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

